Exhibit 10.6
Unofficial translation from the French
July 31, 2009
AMENDMENT NO. 5
TO THE CREDIT FACILITY AGREEMENT
DATED MARCH 14, 2008
(AS AMENDED BY AMENDMENT NO. 1 DATED AUGUST 14, 2008,
AMENDMENT NO. 2 DATED OCTOBER 30, 2008, AMENDMENT NO. 3
DATED MARCH 9, 2009 AND AMENDMENT NO. 4 DATED JUNE 30, 2009)
by and among
BNP PARIBAS
CRÉDIT LYONNAIS
SOCIÉTÉ GÉNÉRALE
as Banks
and
BNP PARIBAS
as Security Agent (Agent des Sûretés)
and
SOCIÉTÉ GÉNÉRALE
as Credit Agent (Agent du Credit)
and
PILOT SAS
as Borrower
and
QUIKSILVER, INC.
 
WHITE & CASE LLP
11, boulevard de la Madeleine
75001 Paris

 



--------------------------------------------------------------------------------



 



BETWEEN THE UNDERSIGNED:

(1)   BNP PARIBAS, a corporation (société anonyme) with share capital of
€ 2,526,774,896, whose registered office is located 16, boulevard des Italiens,
75009 Paris, incorporated with the Paris Trade and Companies Register under the
unique identification number 662 042 449,   (2)   CRÉDIT LYONNAIS, a corporation
(société anonyme) whose registered office is located 18, rue de la République,
69002 Lyon and whose headquarters are located 19, boulevard des Italiens, 75002
Paris, incorporated with the Lyon Trade and Companies Register under the unique
identification number 954 509 741,   (3)   SOCIÉTÉ GÉNÉRALE, a corporation
(société anonyme) with share capital of € 799,478,491.25, whose registered
office is located 29, boulevard Haussmann, 75009 Paris, incorporated with the
Paris Trade and Companies Register under the unique identification number 552
120 222,       (parties (1) to (3) above being collectively designated as the
“Banks”),   (4)   BNP PARIBAS, as designated above, in the capacity of Security
Agent pursuant to the terms and conditions of the Credit Facility (Convention de
Credit) (as defined below),   (5)   SOCIÉTÉ GÉNÉRALE, as designated above, in
the capacity of Credit Agent pursuant to the terms and conditions of the Credit
Facility,   (6)   PILOT SAS, simplified form joint stock company (société par
actions simplifiée) with share capital of € 124,813,632, whose registered office
is located 26/28, rue Danielle Casanova, 75002 Paris, incorporated with the
Paris Trade and Companies Register under the unique identification number 070
501 374 (hereinafter, the “Borrower” or “Pilot”),   (7)   QUIKSILVER, INC., a
company incorporated in the State of Delaware, whose registered office is
located 15202 Graham Street, Huntington Beach, California 92649, U.S.A.
(hereinafter, “Quiksilver, Inc.”).

WHEREAS:

(A)   According to the terms and conditions of a facility agreement executed on
March 14, 2008, as modified by an amendment dated August 14, 2008 (“AMENDMENT
NO. 1”), an amendment dated October 30, 2008 (“AMENDMENT NO. 2”), an amendment
dated March 9, 2009 (“AMENDMENT NO. 3”) and an amendment dated June 30, 2009
(“AMENDMENT NO. 4”) (this agreement, as modified, the “Credit Facility”), the
Banks granted to the Borrower a renewable credit of a maximum principal amount
of € 70,000,000.

- 2 -



--------------------------------------------------------------------------------



 



(B)   According to the terms and conditions of Amendment No. 2, the Banks
extended the term of the Facility (as defined in the Credit Facility), reduced
to a maximum principal amount of € 55,000,000, until March 14, 2009.   (C)  
According to the terms and conditions of Amendment No. 3, the Banks again
extended the term of the Facility (as defined in the Credit Facility), until
June 30, 2009.   (D)   According to the terms and conditions of Amendment No. 4,
the Banks again extended the term of the Facility (as defined in the Credit
Facility), until July 31, 2009.   (E)   Pursuant to a letter dated July 29,
2009, the Borrower and Quiksilver, Inc. have requested the Banks to agree to
grant another extension of the term of the Facility, until September 29, 2009.  
(F)   The purpose of this Agreement is to define the terms and conditions of the
extension of the Credit requested by the Borrower and Quiksilver, Inc.

THE FOLLOWING HAS THEREFORE BEEN AGREED
ARTICLE 1 — DEFINITIONS AND INTERPRETATIONS

1.1.   Definitions   (a)   For the purposes of the Agreement, except where
otherwise stipulated, the terms and expressions defined in the Preamble shall
have the same meaning in the rest of the Agreement.   (b)   The terms and
expressions used in the Agreement but not defined therein shall have the meaning
ascribed to them in the Credit Facility.   (c)   The following terms and
expressions used in the Agreement shall, unless a different interpretation is
required by the context, have the following meaning:       “Agreement” means
this amendment, the Preamble thereto and any potential amendments, which form an
integral part thereof;       “Effective Date” means July 31, 2009, subject to
all of the conditions precedent listed in Article 4 (Conditions Precedent)
having been fulfilled, in accordance with the provisions of the said article, at
that date;       “Signing Date” means the date of signature of this Agreement by
the parties.       “2005 ABL Agreement” means the credit facility dated June 3,
2005 (as amended) executed by and between Quiksilver, Inc., Quiksilver Americas,
Inc.,

- 3 -



--------------------------------------------------------------------------------



 



    Bank of America, N.A., Union Bank of California, N.A., JPMorgan Chase Bank,
N.A., JPMorgan Chase Bank, N.A., Toronto Branch, J.P. Morgan Securities Inc. and
certain financial establishments in the capacity of lenders.       “2009 ABL
Agreement” means that certain credit agreement dated as of July 31, 2009, among
Quiksilver Americas, Inc, the other borrowers party thereto, Quiksilver, Inc.,
the lenders party thereto, the ABL agent, Bank of America, N.A. and General
Electric Capital Corporation, as co-collateral agents, and the other agents
party thereto, and any refinancings, refundings, renewals or extensions thereof
permitted hereunder.       “Rhône Europe Loan Agreement” means the credit
facility dated July 31, 2009 executed by and between Mountain and Wave S.à.
r.l., Quiksilver, Inc., the lenders, parties to the said agreement, and Rhône
Group L.L.C.       “Rhône United States Loan Agreement” means the credit
facility dated July 31, 2009 executed by and between Quiksilver, Inc.,
Quiksilver Americas, the lenders, parties to the said agreement, and Rhône Group
L.L.C.       “Rhône Financing” means the financing made available pursuant to
the Rhône Europe Loan Agreement and the Rhône United States Loan Agreement.

1.2.   Interpretations

For purposes of this Agreement, except where a different interpretation is
required by the context:

(a)   Any reference, within the Agreement, to an “Article”, a “Paragraph”, to
the “Preamble” or to a “Schedule” must, except where otherwise stipulated or
when a different interpretation is required by the context, be interpreted as
being a reference to an article, a paragraph, a preamble or a schedule to the
Agreement.   (b)   Any reference, within the Agreement, to a document, a
contract, a treaty (including the Agreement) or a deed must be understood as
being a reference to this document, this contract, this treaty or this deed, as
potentially modified or completed in accordance with the terms and conditions of
the Agreement and including, if applicable, any document, contract, treaty or
deed that may be substituted thereto via novation.

ARTICLE 2 — MODIFICATION OF THE CREDIT FACILITY

2.1.   Modification of article 1 of the Credit Facility

The parties to this Agreement agree that, as from the Effective Date, subject to
the satisfaction of all of the conditions precedent listed at Article 4
(Conditions Precedent), the following defined term shall be added to the list of
defined term in article 1 (Definitions) of the Credit Facility:

- 4 -



--------------------------------------------------------------------------------



 



“Refinancing Credit Facility” means the Facilities Agreement dated July 31,
2009, by and among Pilot SAS and Na Pali in the capacity of Borrowers,
Quiksilver, Inc. and Pilot SAS in the capacity of Guarantors, BNP Paribas,
Crédit Lyonnais and Société Générale Corporate & Investment Banking in the
capacity of Mandated Arrangers, BNP Paribas in the capacity of Agent, Société
Générale in the capacity of Security Agent and Caisse Régionale de Crédit
Agricole Mutuel Pyrénées Gascogne as issuing bank.

2.2.   Modification of article 2 of the Credit Facility

The parties to this Agreement agree that, as from the Effective Date, subject to
the satisfaction of all of the conditions precedent cited at Article 4
(Conditions Precedent), article 2 (Amount and Term) of the Credit Facility shall
be deleted and replaced by the following new article:
“2. AMOUNT AND TERM
The Banks have made available to the Borrower, in accordance with the methods
and conditions defined in the Agreement, a Facility of a maximum amount of
€ 70,000,000.00 (seventy million euros), as from March 14, 2008 and for a term
of six months. By Amendment No. 1 dated August 14, 2008, the Facility was
extended until October 31, 2008.
At the Borrower’s request, by October 15, 2008 at the latest, this Facility
could be renewed once, by the unanimous decision of the Banks, up until
March 14, 2009, date by which the capital and interest must have been fully
reimbursed.
On October 9, 2008, the Borrower requested an extension of the term of the
Facility.
By Amendment No. 2 dated October 30, 2008, the Banks acted unanimously to extend
the aforementioned Facility, reduced to a maximum amount of € 55,000,000
(fifty-five million euros) as from October 30, 2008 up until March 14, 2009.
On March 9, 2009, the Borrower requested an extension of the term of the
Facility.
By a unanimous decision, the Banks extended the aforementioned Facility up until
June 30, 2009, the amount in principal of the Facility remaining limited to
€ 55,000,000 (fifty-five million euros).
On June 25, 2009, the Borrower requested an extension of the term of the
Facility.
By a unanimous decision, the Banks extended the aforementioned Facility up until
July 31, 2009, the amount in principal of the Facility remaining limited to
€ 55,000,000 (fifty-five million euros).
On July 29, 2009, the Borrower requested an extension of the term of the
Facility.

- 5 -



--------------------------------------------------------------------------------



 



By a unanimous decision, the Banks hereby extend the aforementioned Facility up
until September 29, 2009, the amount in principal of the Facility remaining
limited to € 55,000,000 (fifty-five million euros).
Each Bank participates in the Facility at the level of the amounts indicated in
Schedule 1.
Each Bank undertakes, individually and without joint liability with the other
Banks, to participate in the Facility. The Banks cannot be held liable for any
potential participation default and for the failure of one or several of the
other Banks.”

2.3.   Modification of article 7.2 (Effective Global Rate) of the Credit
Facility

The parties to this Agreement agree that, as from the Effective Date, article
7.2 (Effective Global Rate) of the Credit Facility shall be replaced by the
following new article:
“7.2 Effective Global Rate
As the Facility generates interest at a floating rate, it is impossible to
calculate an Effective Global Rate valid for the entire term of the Credit.
However, the Credit Agent shall inform the Borrower, by way of an example, that
in the event of the utilization of the maximum Facility amount as from the
signature of the Agreement, and on the basis of all of the financial conditions
described herein and of the most recent level of the EURIBOR 3-month rate
published on July 30, 2009, i.e., .899% per annum increased by 2.8% per annum,
the period rate on this basis for an Interest Period is 3.699%. The Effective
Global Rate, which is the annual rate in proportion to the period rate,
therefore reaches 3.71% per annum.
ARTICLE 3 — REPRESENTATIONS AND UNDERTAKINGS OF THE BORROWER AND QUIKSILVER,
INC.

(a)   In signing this Agreement, the Borrower and Quiksilver, Inc. acknowledge
that the Banks agree to extend the Facility for the sole purpose of enabling the
global refinancing of the financial indebtedness of the Borrower and its
Subsidiaries that shall be implemented by September 29, 2009 at the latest (the
“Refinancing”) as described in the Facilities Agreement to be executed this day
by and between Pilot SAS and Na Pali in the capacity of Borrowers, Quiksilver,
Inc. and Pilot SAS in the capacity of Guarantors, BNP Paribas, Crédit Lyonnais
and Société Générale Corporate & Investment Banking in the capacity of Mandated
Arrangers, BNP Paribas in the capacity of Agent, Société Générale in the
capacity of Security Agent, and Caisse Regionale de Crédit Agricole Mutuel
Pyrénées Gascogne in the capacity of Issuing Bank (the “Refinancing Facility
Agreement”).   (b)   Following the contribution by QS Holdings S.à r.l. to
Biarritz Holdings S.à. r.l. of all the shares of Quiksilver Europa, S.L.,
Quiksilver, Inc. agrees that the ownership percentage of (i) QS Holdings in
Biarritz Holdings, (ii) Biarritz Holdings in Quiksilver Europa, and (iii)
Quiksilver Europa in the Borrower shall be maintained at a level equal to its
level at the Effective Date.



- 6 -



--------------------------------------------------------------------------------



 



ARTICLE 4 — CONDITIONS PRECEDENT

(a)   Subject to the provisions of paragraph (b) below, this Agreement shall
become effective on July 31, 2009 on condition that, as of this date:

  (i)   the Credit Agent has received all of the documents listed in Schedule A
(Conditions Precedent) and has confirmed in writing (thereby acting on the
instructions of all of the Banks) to the Borrower that such documents and
certificates are satisfactory, both in form and in content;     (ii)   the
representations made by the Borrower at article 10 of the Credit Facility are
accurate;     (iii)   the Security mentioned at article 4 of the Credit Facility
remains valid and guarantees all of the amounts owed by the Borrower pursuant to
the terms and conditions of the Credit Facility (as modified by this Agreement);
    (iv)   no Prepayment Event has occurred; and     (v)   no Material Adverse
Event has occurred.

(b)   In the event that the conditions precedent listed in paragraph (a) have
not been fulfilled by July 31, 2009, this Agreement shall lapse and the parties
shall be released from any obligation pursuant to this Agreement. As a result,
all of the Drawings made on the Credit, both in their principal and in interest,
shall be due and payable as of July 31, 2009.

ARTICLE 5 — WAIVER
As from this moment, the Banks hereby waive their right to claim any breach of
obligations and any Mandatory Prepayment Event (Cas d’Exigibilité Anticipés) as
set out in the Facilities Agreement (including notably any breach of the
provisions contained in Article 11.2 (h) of the Facilities Agreement) on the
basis of the signature this day of the Refinancing Facility Agreement by the
Borrower and by Quiksilver, Inc. and of the completion of the transactions
described therein.
ARTICLE 6 — CONDITION SUBSEQUENT
The Company shall within 2 Business Days of the date of this Agreement deliver
to the Agent (i) evidence (in form and substance satisfactory to the Agent,
acting reasonably) that the 2005 ABL Agreement has been terminated, all amounts
owing thereunder (other than letters of credit issued thereunder and outstanding
on the date hereof which letters of credit have been supported by standby
letters of credit agreement issued under the 2009 ABL Agreement) has been repaid
in full with the proceeds of the Rhône Financing and/or drawings under the 2009
ABL Agreement and the related Encumbrances securing such Financial Indebtedness
under the 2005 ABL Agreement have been released, and (ii)

- 7 -



--------------------------------------------------------------------------------



 



copies of the fully executed Rhone Financing Documents and the 2009 ABL
Agreement; failing which this present Agreement shall automatically terminate
and all amounts owed by the Borrower pursuant to the Facility shall become
immediately payable.
ARTICLE 7 — INTERDEPENDENCE OF THE UNDERTAKINGS MADE BY EACH PARTY
The decisions and/or undertakings by each of the parties to this Agreement are
made in consideration of the decisions and/or undertakings of the other parties,
such interdependence of undertakings constituting an essential factor in the
consent of each party, without which such party would not have taken part in the
present.
In particular, the performance by each party of its undertakings and/or
obligations as of the Effective Date is subject to the simultaneous performance
of the respective undertakings and/or obligations of the other parties to be
performed at the said date.
ARTICLE 8 — MODIFICATIONS — AMENDMENTS
Any modification to this Agreement and to any other document related hereto must
be the subject of a written agreement between the parties.
This Agreement, as from its Effective Date, shall have the value of an amendment
to the Credit Facility. All other provisions of the Credit Facility not modified
by this Agreement shall remain unchanged and shall retain their full and entire
effectiveness. It is stipulated that this Agreement does not act as a novation
to the Credit Facility and that the Surety shall retain its full and entire
effectiveness.
ARTICLE 9 — PARTIAL INVALIDITY
In the event of a provision of this Agreement becoming null and void, unlawful
or not liable to be enforced, in full or in part, such annulment or invalidity
shall have no impact upon the other provisions of this Agreement. In this case,
the parties must immediately and in so far as is possible replace the impacted
stipulation with a similar provision that will comply as far as possible with
the financial aim of the impacted stipulation, in accordance with the spirit of
this Agreement.
ARTICLE 10 — APPLICABLE LEGAL REGIME
This Agreement shall be governed by and interpreted in accordance with French
law.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 11 — COMPETENT JURISDICTION – DOMICILE

11.1.   Competent jurisdiction

The Borrower and Quiksilver, Inc. irrevocably accept that any dispute relating
to the validity, interpretation or performance of this Agreement or arising
therefrom shall be brought before the Paris Commercial Courts.

11.2.   Domicile

For the performance of the present and the consequences thereof, the parties
designate domicile as follows:

  (i)   for BNP Paribas, at 10, allée de Tourny, BP 99, 33024 Bordeaux cedex;  
  (ii)   for Credit Lyonnais, at the Direction Entreprises Dauphiné Savoie
located 1, rue Molière, 38000 Grenoble;     (iii)   for Société Générale, at its
registered office as given hereinabove;     (iv)   for the Borrower, at its
registered office as given hereinabove; and     (v)   for Quiksilver, Inc., at
its registered office as given hereinabove.

          Executed in Paris, on July 31, 2009
on seven (7) original copies    
 
       
BNP PARIBAS
  BNP PARIBAS    
as Bank
  as Security Agent    
 
       
 
By:
 
 
By:    
 
       
CRÉDIT LYONNAIS
       
as Bank
       
 
       
 
By:
       

- 9 -



--------------------------------------------------------------------------------



 



         
SOCIÉTÉ GÉNÉRALE
  SOCIÉTÉ GÉNÉRALE    
as Bank
  as Credit Agent    
 
       
 
By:
 
 
By:    
 
       
PILOT SAS
       
as Borrower
       
 
       
 
By:
       
 
       
Title:
       
 
       
QUIKSILVER, INC.
       
 
       
 
By:
       
Title:
       

- 10 -



--------------------------------------------------------------------------------



 



Schedule A
Conditions Precedent

(a)   Signature by Pilot SAS and Na Pali as Borrowers (Emprunteurs) and by
Quiksilver, Inc. and Pilot SAS as Guarantors (Garants) of the Refinancing
Facility Agreement and satisfaction of all of the conditions precedent referred
to in Part I of Schedule 2 of the Refinancing Facility Agreement.   (b)  
Delivery of a deed confirming and reiterating the guarantee granted by
Quiksilver, Inc. in accordance with article 4 of the Credit Facility in order to
ensure the maintenance of the said guarantee, in connection with the extension
granted pursuant to the terms and conditions of the Agreement.   (c)   Delivery
of a declaration signed by a legal representative of Pilot confirming:

  (i)   that no Prepayment Event has occurred and is continuing pursuant to the
Credit Facility; and     (ii)   that no Material Adverse Event has occurred
pursuant to the Credit Facility.

(d)   Payment to the Credit Agent of the fees, costs and expenses of the Banks’
legal advisers incurred as of the Date of Signature pursuant to the preparation,
negotiation and finalization of the Agreement, which have been notified by the
Credit Agent to the Borrower.   (e)   Payment to Société Générale, as
documentation agent for the implementation of the Refinancing, of the fees,
costs and expenses of the Banks’ legal advisers pursuant to the preparation,
negotiation and finalization of the Refinancing Facility Agreement and any
document that shall be drawn up in accordance with the Refinancing Facility
Agreement or for the purpose of the Refinancing incurred as of the Date of
Signature which have been notified by Société Générale to the Borrower.   (f)  
Delivery of legal opinions by counsel to Pilot and Quiksilver, Inc.
substantially in the form of the opinions delivered on March 13, 2009,
confirming (i) capacity and due authorization of Pilot et Quiksilver, Inc., 
(ii) the validity and enforceability of the Guarantee Acknowledgment, and that
(iii)  the signature of the Agreement and the provisions contained therein are
not contrary to and do not violate the ABL Agreement and the Indenture dated
July 22, 2005 governing the Senior Notes, among Quiksilver, Inc., the subsidiary
Guarantors party thereto and Wilmington Trust Guarantor as Trustee.



- 11 -



--------------------------------------------------------------------------------



 



Schedule B
Article 11.2 (Negative Covenants)
“11.2 Negative Covenants
Except with the prior agreement of the Banking Majority, the Borrower, for so
long as it shall continue to be a debtor pursuant to the Agreement, makes an
undertaking:
(A) The Borrower, for so long as it shall continue to be a debtor pursuant to
the Agreement, undertakes (and acts as guarantor (as defined by Article 1120 of
the [French] Civil Code) with regard to its Subsidiaries for those of the
following undertakings that concern them (Quiksilver, Inc. acting as guarantor
(as defined by Article 1120 of the [French] Civil Code) of the compliance by the
Borrower and each of its Subsidiaries of the latter for the following
undertakings)), except with the prior agreement of the Majority of the Banks:
a)  Not to modify, and to ensure that the Group members do not modify, the
relevant corporate purpose, legal status or nature of commercial activities as
in existence on the day of the signature of the Agreement.
b)  Not to carry out any Change in Control [of Na Pali or Pilot], and to ensure
that no such Change in Control is carried out.
c) Not to carry out any reduction in the Borrower’s share capital, and to ensure
that the Borrower does not make any payment of dividends, interim dividends or
share buy-back programs (and not to put to the vote of the relevant management
bodies of the Borrower any draft resolution on the distribution of dividends in
favor of its shareholders).
d) Not to carry out any reorganization transaction (including in the form of a
merger, merger by absorption, demerger or partial asset contribution) having an
impact upon the Borrower or upon any one of its Subsidiaries.
e)  Not to grant (and to ensure that no member of the Group neither grants nor
tolerates) security for any present or future debt (other than to allow the
financing of an asset acquisition, when such security relates exclusively to the
said asset and when it guarantees the payment or the financing thereof), or
security for any guarantee undertaking concluded with or toward any entity
whatsoever, present or future, for any mortgage, pledge, endorsement (or their
equivalent under any legal regime other than French law) or other rights or
guarantees of any kind whatsoever over all or part of its assets or income,
present or future, or over the assets or income, present of future, of its
Subsidiaries, without granting to the Banks the same security, of the same rank,
or without conferring upon

- 12 -



--------------------------------------------------------------------------------



 



them any other type of security that the Banks shall deem to be an equivalent
thereto, with the exception of the following securities that may be granted by
Na Pali and its Subsidiaries:
(i)   any legal privilege arising in the ordinary course of the Group’s business
and not further to a default or omission by a member of the Group;
(ii)  any security resulting from any retention right regarding an asset of any
Group member in the normal course of its business, and not resulting from a
default or omission by a member of the relevant Group member.
f)   To inform the Credit Agent immediately and in writing of the implementation
by any creditor, notably by any financial or lending establishment, of any
forfeiture of term or any prepayment event, with or without advance notice, in
relation to any loan, credit or other financial assistance granted to the
Borrower or to any member of the Group.
g)   To inform the Credit Agent immediately and in writing of any positive or
negative undertakings (“to do” or “not to do”) made or to be made by a member of
the Group to any financial or credit establishment, the non-performance or
breach of which could result in the forfeiture of term of the prepayment of the
obligation in relation to which such undertaking would have been made, and to
allow the Banks to benefit, in the event of such an undertaking having been
made, either from the same undertaking (if not already granted herein) or from
equivalent rights or advantages satisfactory to such Banks;
h)  That no member of the Group shall contract any bank or financial lending of
any kind whatsoever with any third parties, with Quiksilver, Inc. or with the
latter’s Subsidiaries (including the members of the Group), to the exclusion of
any borrowing pursuant to:
(i)  the Loan Facility;
(ii) the existing cash pooling agreement between Na Pali and its Subsidiaries;
(iii) a loan in a maximum amount of €1,000,000 to be entered into with a member
of the Group registered in Poland;
(iv) a loan in a maximum amount of €3,000,000 to be entered into with a member
of the Group registered in Czech Republic;
(v) the Intercompany loans, a detailed list of which was provided by the
Borrower to the Agent on the date hereof;

- 13 -



--------------------------------------------------------------------------------



 



(vi) the factoring agreement executed with GE Factofrance by Na Pali and certain
of its Subsidiaries.
i)  That no member of the Group shall grant nor consent any additional loan or
advance (including intra-group loans or advances on current accounts) to third
parties or to any one of the members of the group consisting of Quiksilver, Inc.
and of its Subsidiaries (excluding the lending granted in the context of the
existing cash pooling agreement between Na Pali and its Subsidiaries and the
intra-group loans described in Schedule 7)
j)  Not to carry and to ensure that none of its Subsidiaries carries out any
asset acquisition or sale with the exception of any acquisition or sale of
assets other than brands, real estate, shares, partnership shares and/or
business interests, and subject to the said acquisitions or sales being executed
in the context of the normal business activity of the relevant Group member and
under normal market conditions.
k)  Not to take part in the creation of any joint venture and to ensure that its
Subsidiaries do not take part in the creation of any joint venture.
l)  Not to make any payment of any kind whatsoever (including the payment of any
royalties and management fees) or any reimbursement of any debt or borrowing
whatsoever and of any kind that may be due to Quiksilver, Inc. or to one of the
latter’s Subsidiaries.
m) To ensure that none of its Subsidiaries make any payment of any kind
whatsoever (including the payment of all royalties or management fees) or any
reimbursement of any debt or borrowing whatsoever and of any kind that may be
due to Quiksilver, Inc. or to any one of the latter’s Subsidiaries (other than
members of the Group), with exception of payments arising from the normal
business activity of its Subsidiaries and carried out under normal market.
(B) For so long as the Borrower shall continue to be a debtor pursuant to the
Agreement, Quiksilver, Inc. acts as guarantor (as defined by Article 1120 of the
[French] Civil Code) of the fact that QS Holdings Sàrl shall not grant any
security of any kind over the shares of Biarritz Holdings and that Biarritz
Holdings shall not grant any security of any kind over its assets (including
over the marks held by the latter (including Quiksilver, Quiksilver & Mountain &
Wave and Roxy)).”

- 14 -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 — DEFINITIONS AND INTERPRETATIONS
    3  
 
       
1.1. Definitions
    3    
1.2. Interpretations
    4  
 
       
ARTICLE 2 — MODIFICATION OF THE CREDIT FACILITY
    4  
 
       
2.1. Modification of article 1 of the Credit Facility
    4    
2.2. Modification of article 2 of the Credit Facility
    5    
2.3. Modification of article 7.2 (Effective Global Rate) of the Credit Facility
    6  
 
       
ARTICLE 3 — REPRESENTATIONS AND UNDERTAKINGS OF THE BORROWER AND QUIKSILVER,
INC.
    6  
 
       
ARTICLE 4 — CONDITIONS PRECEDENT
    7  
 
       
ARTICLE 5 — WAIVER
    7  
 
       
ARTICLE 6 — CONDITION SUBSEQUENT
    7  
 
       
ARTICLE 7 — INTERDEPENDENCE OF THE UNDERTAKINGS MADE BY EACH PARTY
    8  
 
       
ARTICLE 8 — MODIFICATIONS — AMENDMENTS
    8  
 
       
ARTICLE 9 — PARTIAL INVALIDITY
    8  
 
       
ARTICLE 10 — APPLICABLE LEGAL REGIME
    8  
 
       
ARTICLE 11 — COMPETENT JURISDICTION – DOMICILE
    9  
 
       
11.1. Competent jurisdiction
    9    
11.2. Domicile
    9  
 
       
SCHEDULE A CONDITIONS PRECEDENT
    11  

(i)